DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/366,771 dated 28 December 2020, responding to the 25 September 2020 Office Action provided in the rejection of claims 1-20.
Claims 1-20 remain pending in the application and have been fully considered by the examiner. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant’s primary argument is directed to:
(A)	Claim 1 is patentable over the cited references because they do not disclose “modifying, by a processing device, a configuration of the hypervisor to increase performance of the high-performance virtual machine on the hypervisor”. More specifically, Applicant argues that “[t]he Office action fails to analyze, however, the description of Ramanath in contrast to the full feature of claim 1, which recites: “ … modifying, by a processing device, a configuration of the hypervisor to increase performance of the high-performance virtual machine on the hypervisor” (emphasis Applicant’s). Applicant further argues that “Ramanath does not describe increasing performance of a high-performance virtual machine, and instead generically recites increasing performance of a hypervisor, which may be accomplished in any number of ways without modifying a configuration of the hypervisor to increase performance of a high-performance virtual machine, as recited by claim 1… As such, Ramanath does not teach or suggest the features of claim 1” (see Applicant’s remarks, pages 5-7), independent claims 9 and 17 are patentable for similar reasons, and claims 2-8, 10-16, and 18-20 are patentable as depending upon claims 1, 9, and 17, respectively.

Regarding (A), Examiner respectfully disagrees with this argument. First, it is noted that the Banerjee reference as modified by the Formanek reference is relied upon as teaching that in response to detecting [that a high-performance virtual machine was launched by a hypervisor], modifying, by a processing device, a configuration to increase performance of the high-performance virtual machine on the hypervisor (see for example Banerjee, identifying of a paragraph [0056]. A virtual machine monitor (VMM, i.e. claimed “hypervisor”) virtualizes the hardware resources of a host to be allocated to virtual machines (i.e. “virtual machine [is] of a hypervisor”); paragraph [0055]. In response to the notification identifying, it is determined that power capping is to be removed; paragraph [0056]). 
The Ramanath reference is applied as modifying the Banerjee and Formanek references to teach that it is well-known and obvious to reconfigure hypervisor parameters for performance. Applicant’s argument that Ramanath does not teach that the modifying the configuration of the hypervisor “to increase performance of the high-performance virtual machine on the hypervisor” appears to ignore that the Banerjee reference as modified by the Formanek reference is applied as teaching claimed “increas[ing] performance of the high-performance virtual machine on the hypervisor”. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, Examiner believes the combination of Banerjee in view of Formanek, further in view of Ramanath reasonably discloses claimed “in response to the detecting, modifying, by a processing device, a configuration of the hypervisor to increase performance of the high-performance virtual machine on the hypervisor.” Therefore, this argument is unpersuasive.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 9-10, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee et al. (U.S. 2014/0137107) (Hereinafter Banerjee) in view of Formanek et al. (U.S. 2018/0239648) (Hereinafter Formanek), and further in view of Ramanath, Avinash (U.S. 2018/0239648) (Hereinafter Ramanath).
As per claim 1, Banerjee discloses a method, comprising:
detecting a high-performance virtual machine of a hypervisor (see for example Banerjee, this limitation is disclosed such that identifying of a virtual machine power management policy occurs, indicating the virtual machine is in a performance mode (i.e. “detecting a high-performance virtual machine”); paragraph [0056]. A virtual machine monitor (VMM, i.e. claimed “hypervisor”) virtualizes the hardware resources of a host to be allocated to virtual machines (i.e. “virtual machine [is] of a hypervisor”); paragraph [0055]); and
in response to the detecting, modifying, by a processing device, a configuration to increase performance of the high-performance virtual machine on the hypervisor (see for paragraph [0056]).
Although Banerjee discloses detecting a high-performance virtual machine of a hypervisor, Banerjee does not explicitly teach detecting that the virtual machine was launched by the hypervisor.
However, Formanek discloses detecting that the virtual machine was launched by the hypervisor (see for example Formanek, this limitation is disclosed such that a hypervisor is instructed to instantiate (i.e. launching by the hypervisor) a virtual machine, and upon completion of the instantiation of the virtual machine information about the virtual machine is stored (i.e. “detecting that the virtual machine was launched”); paragraph [0058]).
Banerjee in view of Formanek is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Banerjee by detecting virtual machine instantiation as taught by Formanek because it would enhance the teaching of Banerjee with an effective means of optimizing execution (as suggested by Formanek, see for example paragraph [0059]).
Although Banerjee in view of Formanek discloses in response to the detecting, modifying, by a processing device, a configuration of the hypervisor to increase performance of the high-performance virtual machine on the hypervisor, Banerjee in view of Formanek does not explicitly teach modifying a configuration of the hypervisor to increase performance.
discloses modifying a configuration of the hypervisor to increase performance (see for example Ramanath, this limitation is disclosed such that hypervisor parameters are reconfigured for high performance; paragraph [0024]).
Banerjee in view of Formanek is analogous art with Ramanath because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Banerjee in view of Formanek by modifying hypervisor configuration to improve performance as taught by Ramanath because it would enhance the teaching of Banerjee in view of Formanek with an effective means of fixing any issues and improving system performance (as suggested by Ramanath, see for example paragraph [0024]).
As per claim 2, Banerjee in view of Formanek, further in view of Ramanath discloses the method of claim 1, wherein the high-performance virtual machine is self-designated as high-performing (see for example Banerjee, this limitation is disclosed such that power management policy indicating performance mode is from the VM (i.e. “virtual machine is self-designated as high-performing”); paragraph [0056]).
As per claim 6, Banerjee in view of Formanek, further in view of Ramanath discloses the method of claim 1, further comprising: 
detecting that no high-performance virtual machines are currently active on the hypervisor (see for example Banerjee, this limitation is disclosed such that identifying of a virtual machine power management policy occurs, indicating the virtual machine is in a power saving mode (i.e. “detecting that no high-performance virtual machines are currently active”); paragraph [0056]. The virtual machine monitor (VMM, i.e. claimed “hypervisor”) virtualizes paragraph [0055]); and 
in response to the detecting, modifying the configuration of the hypervisor to save power on the hypervisor (see for example Banerjee, this limitation is disclosed such that in response to the notification identifying, it is determined that power capping is enforce for a power saving mode; paragraph [0056].
As per claim 7, Banerjee in view of Formanek, further in view of Ramanath discloses method of claim 1, wherein the modifying the configuration of the hypervisor is performed without modifying any configuration of the high-performance virtual machine (see for example Banerjee, this limitation is disclosed such that power policy is changed by enforcing or removing power capping (i.e. without modifying any configuration of a virtual machine); paragraph [0056]).
Regarding claim 9, it is a system claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is a system claim having similar limitations cited in claim 2.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 14, it is a system claim having similar limitations cited in claim 6.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 6.
Regarding claim 15, it is a system claim having similar limitations cited in claim 7.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 1.
.


Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2014/0137107) in view of Formanek (U.S. 2018/0239648), further in view of Ramanath (U.S. 2017/0060720) as applied to claims 1 and 9 above, respectively, and further in view of Oshins et al. (U.S. 2011/0296234) (Hereinafter Oshins).
As per claim 3, Banerjee in view of Formanek, further in view of Ramanath discloses the method of claim 1, but does not explicitly teach the limitation wherein the configuration of the hypervisor is associated with a q-depth of a storage adapter of a host of the hypervisor.
However, Oshins discloses the limitation wherein the configuration of the hypervisor is associated with a q-depth of a storage adapter of a host of the hypervisor (see for example Oshins, this limitation is disclosed such that a hypervisor has interfaces at a storage target with a queue depth (i.e. q-depth); paragraph [0026]).
Banerjee in view of Formanek, further in view of Ramanath is analogous art with Oshins because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Banerjee in view of Formanek, further in view of Ramanath by considering queue depth as taught by Oshins because it would enhance the teaching of Banerjee in view of Formanek, further in view of Ramanath with an effective means of effectively managing multiple I/O paths (as suggested by Oshins, see for example paragraph [0024]).
.


Claims 4-5, 12-13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2014/0137107) in view of Formanek (U.S. 2018/0239648), further in view of Ramanath (U.S. 2017/0060720) as applied to claims 1, 9, and 17 above, respectively, and further in view of Patel et al. (U.S. 2019/0095231) (Hereinafter Patel).
As per claim 4, Banerjee in view of Formanek, further in view of Ramanath discloses the method of claim 1, but does not explicitly teach the limitation wherein the configuration of the hypervisor is associated with a power-saving C-state of the hypervisor.
However, Patel discloses the limitation wherein the configuration of the hypervisor is associated with a power-saving C-state of the hypervisor (see for example Patel, this limitation is disclosed such that platform features including c-states are adjusted in relation to a VMM (i.e. hypervisor); paragraph [0011]).
Banerjee in view of Formanek, further in view of Ramanath is analogous art with Patel because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Banerjee in view of Formanek, further in view of Ramanath by adjusting c-states in relation to a VMM (hypervisor) as taught by Patel because it would enhance the teaching of Banerjee in view of Formanek, further in view of Ramanath with an effective means of adjusting features for virtual machines running on a common platform (as suggested by Patel, see for example paragraphs [0011]-[0012]).
modifying the configuration of the hypervisor comprises disabling the power-saving C-state of the hypervisor (see for example Patel, this limitation is disclosed adjusting features for a VMM includes disabling c-state; paragraphs [0011] and [0013]).
Regarding claim 12, it is a system claim having similar limitations cited in claim 4.    Thus, claim 12 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 13, it is a system claim having similar limitations cited in claim 5.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 20, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 20 is also rejected under the same rationales as cited in the rejection of claim 5.


Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee (U.S. 2014/0137107) in view of Formanek (U.S. 2018/0239648), further in view of Ramanath (U.S. 2017/0060720) as applied to claims 1 and 9 above, respectively, and further in view of Brennan et al. (U.S. 2015/0263983) (Hereinafter Brennan).
As per claim 8, Banerjee in view of Formanek, further in view of Ramanath discloses the method of claim 1, but does not explicitly teach the limitation wherein the high-performance virtual machine is not designated as a desktop virtual machine or a server virtual machine.
the high-performance virtual machine is not designated as a desktop virtual machine or a server virtual machine (see for example Brennan, this limitation is disclosed such that a virtual machine is designated as a primary or active virtual machine (i.e. not designated as a desktop or server virtual machine); paragraph [0024]).
Banerjee in view of Formanek, further in view of Ramanath is analogous art with Brennan because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art at the time the application at hand was filed to modify the method as taught by Banerjee in view of Formanek, further in view of Ramanath by identifying a VM as taught by Brennan because it would enhance the teaching of Banerjee in view of Formanek, further in view of Ramanath with an effective means of instantiating a virtual machine acting as a critical component (as suggested by Brennan, see for example paragraph [0024]).
Regarding claim 16, it is a system claim having similar limitations cited in claim 8.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 8.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174.  The examiner can normally be reached on Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196